Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim limitation “adjustment drive group” present in claim 7 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “group” for performing the claimed function;
b) The term “group” is modified by the functional language “adjustment drive”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “adjustment drive group” present in claims 7, this limitation is taken to describe a motor. (Specification Page 10 Line 16)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more wherein each of said link units further includes a handle pivotally connected to said support frame unit and movable along with said first pivot arm; and wherein said support frame unit includes a base frame, an upstanding frame connected to said base frame, and a rotatable rod connected transversely and rotatably to said upstanding frame, said first pivot arm of each of said link units being fixed to said rotatable rod, each of said link units further including a first link rod fixed to said rotatable rod and moving synchronously with said first pivot arm, a second link rod -2-Appln. No.: 16/836,503Attorney Docket No.: 0448-000003/US fixed to and moving synchronously with said handle, and a transmission rod pivotally connected between said first and second link rods.
Claims 2-3 and 6 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 8, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more wherein said adjustment drive group includes a motor disposed in said accommodation space at a position corresponding to said pivot end portion, and a threaded rod connected to and driven by said motor to rotate on its own axis and extending in a direction parallel to a length of said first pivot arm, said second rod section having at least one through hole communicating with said at least one guide slot, said adjustment linkage group including a movable member threadedly connected to said threaded rod, and at least one insertion pin extending transversely from said movable member and inserted into said at least one through hole through said at least one guide slot.

Regarding independent claim 10, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise apparatus that simulates a hill climbing exercise, comprising: -5-Appln. No.: 16/836,503Attorney Docket No.: 0448-000003/US a support frame unit; a crank wheel unit disposed on said support frame unit; a resistance unit for providing resistance to said crank wheel unit; and two link units respectively disposed on left and right sides of said support frame unit, each of said link units including a first pivot arm pivotally connected to said support frame unit, a pedal rod pivotally connected to said first pivot arm, a second pivot arm pivotally connected between said support frame unit and said pedal rod, a drive rod pivotally connected between said first pivot arm and said crank wheel unit, and a foot plate disposed on said pedal rod, an extending direction of said first pivot arm and an extending direction of said second pivot arm forming an included angle therebetween; wherein said support frame unit includes a base frame, an upstanding frame connected to said base frame, and a support frame connected between said base frame and  and wherein: said upstanding frame includes a lower upstanding rod extending upwardly, inclinedly and forwardly from said base frame, and an upper upstanding rod extending upwardly, inclinedly and inwardly from a top end of said lower upstanding rod; said support frame unit further includes a crank wheel support connected between said lower upstanding rod and said support frame and located above said base frame; said support frame is connected between said base frame and said upper upstanding rod and has a pulley support located above said crank wheel support; -6-Appln. No.: 16/836,503Attorney Docket No.: 0448-000003/US said crank wheel unit includes a crank wheel mounted rotatably on said crank wheel support, and two crank arms connected rotatably and respectively to left and right sides of a crank shaft of said crank wheel; said support frame unit further includes a resistance wheel support connected to a bottom portion of said lower upstanding rod and located between said base frame and said crank wheel support; said resistance unit includes a resistance wheel mounted rotatably on said resistance wheel support to provide resistance to rotation of said crank wheel; and said support frame unit further includes a drive mechanism, said drive mechanism including a belt pulley rotatably mounted on said pulley support, a first belt interconnecting said crank wheel and said belt pulley, and a second belt interconnecting said belt pulley and said resistance wheel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784  
                                                                                                                                                                                                      /ANDREW S LO/Primary Examiner, Art Unit 3784